SCHEDULE 14A INFORMATION PROXY STATEMENT PURSUANT TO SECTION 14(A) OF THE SECURITIES EXCHANGE ACT OF 1934 Filed by the Registrant [X] Filed by a Party other than the Registrant [ ] Check the appropriate box: []Preliminary Proxy Statement. []Confidential, for use of the Commission Only (as permitted by Rule 14a-6(e)(2)). [X]Definitive Proxy Statement. []Definitive Additional Materials. []Soliciting Material Pursuant to §240.14a-12. BAIRD FUNDS, INC. (Name of Registrant as Specified in its Charter) (Name of Person(s) Filing Proxy Statement if other than the Registrant) Payment of Filing Fee (Check the appropriate box): [X]No fee required []Fee computed on table below per Exchange Act Rules 14a-6(i)(1) and 0-11 (1)Title of each class of securities to which transaction applies: (2)Aggregate number of securities to which transaction applies: (3) Per unit price or other underlying value of transaction computed pursuant to Exchange Rule 0-11 (Set forth the amount on which the filing fee is calculated and state how it was determined): (4)Proposed maximum aggregate of transaction: (5)Total fee paid: []Fee paid previously with preliminary materials. []Check box if any part of the fee is offset as provided by Exchange Act Rule 0-11(a)(2) and identify the filingfor which the offsetting fee was paid previously.Identify the previous filing by registration statement number, orthe Form or Schedule and the date of its filing. (1)Amount Previously Paid: (2)Form, Schedule or Registration Statement No.: (3)Filing Party: (4)Date Filed: BAIRD FUNDS, INC. 777 East Wisconsin Avenue Milwaukee, Wisconsin 53202 November 9, 2007 Dear Shareholder: We are pleased to enclose proxy materials for a special meeting of shareholders of Baird Funds, Inc. (the “Funds”) to be held on December 19, 2007 relating to the election of three current directors and two director nominees to the Board of Directors of the Funds. The Board of Directors currently consists of four directors, G. Frederick Kasten, Jr., John W. Feldt, George C. Kaiser and Frederick P. Stratton, Jr.Mr. Kaiser is retiring as of the end of the year and we thank him for his service.In connection with Mr. Kaiser’s retirement, we have nominated two persons as additional directors, Marlyn J. Spear and Cory L. Nettles.Their election would expand the Board to five directors.The addition of two new directors should enhance the governance of the Funds by adding new perspectives to the current directors’ institutional knowledge.The Board of Directors, upon the recommendation of the Nominating Committee, has approved this proposal and recommends that shareholders of the Funds vote FOR the election of the directors and director nominees. Your vote is important regardless of how many shares you own.Voting your shares early will help prevent costly follow-up mail and telephone solicitation.For your convenience, we have made arrangements for you to vote by telephone or via the Internet.Information on how to vote is contained in the enclosed proxy statement and proxy card.You may also vote by completing, dating and signing the enclosed proxy card, and mailing it to us in the envelope provided. If you have any questions after considering the enclosed materials, please call toll-free 1-866-44-BAIRD.Thank you for investing in the Funds and for your continuing support. Very truly yours, Mary Ellen Stanek President BAIRD FUNDS, INC. (a Wisconsin corporation) NOTICE OF SPECIAL MEETING OF SHAREHOLDERS A special meeting of shareholders of the following investment portfolios (each, a “Fund” and collectively, the “Funds”) of Baird Funds, Inc. a Wisconsin corporation, will be held on Wednesday, December 19, 2007 at 10:00 a.m., Central Time.The meeting will be held at the offices of Robert W. Baird & Co. Incorporated, 777 East Wisconsin Avenue, 29th Floor, Milwaukee, Wisconsin: Baird Aggregate Bond Fund Baird Short-Term Bond Fund Baird Core Plus Bond Fund Baird LargeCap Fund Baird Intermediate Bond Fund Baird MidCap Fund Baird Intermediate Municipal Bond Fund Baird SmallCap Fund At the meeting, we will ask shareholders to consider and act upon: 1. The election of three current directors, John W. Feldt, G. Frederick Kasten, Jr., and Frederick P. Stratton, Jr., and two director nominees, Marlyn J. Spear and Cory L. Nettles, to the Board of Directors to serve until their successors are duly qualified and elected; and 2. To consider and act upon any other business that may be properly brought before the meeting or any postponement or adjournment of the meeting. Only shareholders of record at the close of business on October 31, 2007, the record date for this meeting, are entitled to notice of, and to vote at, the meeting, and any adjournments or postponements thereof. YOUR VOTE IS IMPORTANT! PLEASE RETURN YOUR PROXY CARD PROMPTLY. You are cordially invited to attend the meeting of shareholders.If you do not expect to attend the meeting, you may vote by telephone, by the Internet or indicate your voting instructions on the enclosed proxy card, date and sign the card, and return it in the postage-paid envelope provided.Information on how to vote via the Internet or by telephone is included on the proxy card.Your prompt return of the enclosed proxy card will help assure a quorum at the meeting and avoid additional expenses associated with further solicitation.Voting via the Internet or telephone is fast, convenient, and your vote is immediately confirmed and tabulated.Most important, by using the Internet or telephone, you help us reduce postage and proxy tabulation costs.Please do not return the enclosed paper proxy card if you are voting via the Internet or by telephone. If you wish to attend the meeting and vote your shares in person at that time, you will still be able to do so.You may revoke your proxy before it is exercised by submitting to the Secretary of the Funds a written notice of revocation or a subsequently signed proxy card, or by attending the meeting and voting in person. By Order of the Board of Directors Charles M. Weber Secretary Milwaukee, Wisconsin November 9, 2007 PROXY STATEMENT November 9, 2007 BAIRD FUNDS, INC. 777 East Wisconsin Avenue Milwaukee, WI 53202 1-866-44Baird SPECIAL MEETING OF SHAREHOLDERS To be held on December 19, 2007 General.This Proxy Statement is being sent to you in connection with the solicitation of proxies by the Board of Directors of Baird Funds, Inc. (the “Corporation”) for use at a special meeting of shareholders (the “Meeting”) with respect to the eight investment portfolios of the Corporation (each, a “Fund” and collectively the “Funds”).The Funds are the Baird Aggregate Bond Fund, Baird Core Plus Bond Fund, Baird Intermediate Bond Fund, Baird Intermediate Municipal Bond Fund, Baird Short-Term Bond Fund, Baird LargeCap Fund, Baird MidCap Fund and the Baird SmallCap Fund.Each Fund, except Baird Short-Term Bond Fund, has two classes of shares:Investor Class and Institutional Class.The Baird Short-Term Bond Fund consists of a single class of shares:Institutional Class.The annual meeting of shareholders will be held at the principal offices of Robert W. Baird & Co. Incorporated located at 777 East Wisconsin Avenue, 29th Floor, Milwaukee, Wisconsin 53202, on Wednesday, December 19, 2007, at 10:00 a.m., Central Time, and at any adjournments or postponements of the Meeting.The Notice of Annual Meeting of Shareholders, this Proxy Statement and the enclosed proxy card are first being mailed to shareholders on or about November 7, 2007. The purposes of the Meeting, as set forth in the Notice of Special Meeting of Shareholders, are to:(1) elect three current directors and two director nominees to the Board of Directors of the Corporation; and (2) consider and act upon such other business that may be properly brought before the Meeting or any adjournment or postponement thereof.More information about the election of directors is provided below. Record Date; Shareholders Entitled to Vote.Only the shareholders of record of the Funds at the close of business on October31, 2007 (the “Record Date”) will be entitled to notice of, and to vote at, the Meeting, and any adjournments or postponements thereof.Each such shareholder will be entitled to one vote per share (and a fractional vote per fractional share) on the matters presented at the Meeting.Shareholders of Investor Class shares and Institutional Class shares of all Funds are entitled to vote at the Meeting.Shareholders of all Funds are eligible to vote for the election of directors and will vote together as a single group on that proposal. As of the Record Date, the aggregate number of outstanding shares of the Corporation that were entitled to vote at the Meeting was 147,705,673.93, divided by Fund as follows: Fund Name Number of Shares Baird Aggregate Bond Fund 64,569,696.97 Baird Core Plus Bond Fund 9,102,669.23 Baird Intermediate Bond Fund 36,296,023.80 Baird Intermediate Municipal Bond Fund 9,895,249.87 Baird Short-Term Bond Fund 18,648,696.39 Baird LargeCap Fund 3,051,410.36 Baird MidCap Fund 3,690,700.87 Baird SmallCap Fund 2,451,226.44 Voting of Proxies.Whether you expect to be personally present at the Meeting or not, we encourage you to vote by proxy.You can do this by completing, dating, signing and returning the accompanying proxy card using the enclosed postage-paid envelope or by voting via the Internet or by telephone.You may also vote in person at the Meeting.Even if you intend to vote your shares in person at the Meeting, you are urged to complete and return the enclosed proxy card or to vote via the Internet or by telephone.Voting before the Meeting will not prevent you from voting at the Meeting if you desire to do so, as your vote by proxy is revocable at your option.If you vote via the Internet or telephone, you do not need to mail your proxy card. To vote via the Internet, or by telephone, please have your control number located on your enclosed proxy card available and follow the instructions included on the proxy card or provided with this proxy statement. If you choose to vote by proxy, your shares will be voted as you instruct.If no choice is indicated, your shares will be voted
